Citation Nr: 1647599	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-00 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to separate compensable ratings for lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1992 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before a now-retired Veterans Law Judge via videoconference in May 2013.  A transcript of the hearing is associated with the claims file.  In November 2016, the Veteran informed VA that she does not want another hearing before the Board, notwithstanding the fact that the Veterans Law Judge before whom she testified in May 2013 is no longer employed by the Board.  38 C.F.R. § 20.707.

In August 2013 and July 2014, the Board remanded the appeal for further development.  


FINDING OF FACT

Throughout the pendency of the appeal, symptoms of right and left lower extremity radiculopathy associated with the Veteran's lumbar spine disability most nearly approximate mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for separate ratings of 10 percent, but no higher, for right and left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520, DC 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in January 2008.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA examination reports.

The Board also notes that the actions requested in the August 2013 and July 2014 Board remands have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained updated VA treatment records as well as an additional VA examination.  Additionally, via a December 2015 38 U.S.C. § 5103 Notice Response form, the Veteran indicated that she had no other information or evidence to support her claim.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to her.
Entitlement to  Separate Compensable Ratings for Lumbar Radiculopathy

Presently, the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5243, applicable to intervertebral disc syndrome.  On May 6, 2014, under the general rating formula, the RO assigned a rating of 20 percent, effective September 19, 2002, and a rating of 40 percent, effective December 2, 2013, for the Veteran's degenerative lumbar disk disease, previously rated as lumbosacral strain with bulging disc at L5-S1.  

Note 1 to the general rating formula provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See id.  In its July 2014 remand, the Board stated that there was evidence of decreased sensation in the Veteran's lower extremities recorded during a December 2013 VA examination.  The Board requested that the RO schedule the Veteran for a neurological examination as there was insufficient evidence to decide whether these findings of decreased sensation were related to the Veteran's lumbar spine disability.

During the December 2013 VA examination referenced by the Board in its July 2014 remand, the Veteran complained of lower back pain that radiated down both of her legs that felt like an electric shock.  Likewise, during a January 2008 VA examination, the Veteran complained of constant back pain that traveled to her both of her legs and knees.  Similarly, in an October 2009 VA examination, the Veteran complained of severe pain that traveled from her back to both of her legs.

In addition to her consistent complaints of radiating pain during multiple VA examinations, private treatment records indicate that the Veteran consistently complained of lumbar radiculopathy.  In June 2009 records from Dr. Savitz, the Veteran reported back pain that radiated down her left leg.  In records from Dr. Price from May 2012 and February 2013, the Veteran complained of lower back pain with radicular pain down her right leg.  In May 2012, Dr. Price diagnosed the Veteran with right lower extremity radiculitis and recorded tenderness in the right lumbosacral region and right sciatic notch associated with the lumbar spine.  In February 2013, upon examination of the Veteran's lumbosacral spine, Dr. Price found tenderness in the Veteran's right gluteal region and assessed the Veteran with lumbar radiculopathy.

The VA neurological examination ordered by the July 2014 remand was conducted in May 2015.  During the May 2015 examination, the Veteran reported tingling and decreased sensation in her right leg.  The examiner diagnosed the Veteran with peripheral neuropathy and recorded that the Veteran had mild intermittent pain, mild paresthesias or dysesthesias, and mild numbness in her right lower extremity.  That day, the examiner did not find any symptoms associated with the Veteran's left lower extremity.  The examiner stated that while the Veteran reported subjective complaints of tingling, numbness, and decreased sensation in all dermatomes in the right leg, there were no objective findings of radiculopathy present, such as decreased reflexes, weakness, and atrophy.

In light of the Veteran's prior consistent complaints of radiating pain to both her lower extremities, the diagnoses of Dr. Price, and the result of the May 2015 VA examination, entitlement to separate compensable ratings for lower right and left extremity lumbar radiculopathy is warranted.  The diagnostic code most approximating the Veteran's condition is DC 8720-neuralgia of the sciatic nerve. 

38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, DC 8520.  Regarding neuralgia under DC 8720, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent evaluation is assigned for moderate or severe incomplete paralysis.  See id.  In this case, the evidence reflects that the Veteran's right and left leg symptoms best approximate mild incomplete paralysis of the sciatic nerve, warranting separate 10 percent ratings under DC 8720.

Ratings higher than 10 percent are not warranted because neither the lay nor medical evidence reflects that the symptoms more nearly approximated moderate or severe incomplete paralysis of the sciatic nerve.  Specifically, while the Veteran was not diagnosed with radiculopathy during the February 2008, October 2009, and December 2013 VA examinations, she did consistently describe pain from her lower back shooting down both of her legs.  The Veteran's assertions in this regard are both credible and competent.

The Veteran made these same complaints during the May 2015 VA examination-mainly tingling, numbness, and decreased sensation-regarding her right side.  The May 2015 examiner found only right lower extremity lumbar radiculopathy based on the Veteran's subjective complaints as she did not show any objective indications.  While the May 2015 examiner's characterization of the radiculopathy symptoms as mild are not binding on the Board, these characterizations were consistent with the other evidence of record indicating that the severity of the right and left lower extremity did not more nearly approximate moderate or severe neurologic symptoms.  

In sum, the criteria for separate 10 percent ratings for right and left lower extremity radiculopathy, but no higher, are met.  The benefit of the doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A separate compensable rating of 10 percent, but no higher, for right lower extremity radiculopathy associated with the lumbar spine disability, is granted, effective December 14, 2007.

A separate compensable rating of 10 percent, but no higher, for left lower extremity radiculopathy associated with the lumbar spine disability, is granted, effective December 14, 2007.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


